Detailed Office action
	The communication dated 8/15/2022 has been entered and fully considered. Claims 19-20 are cancelled. Claims 10-18 are withdrawn from examination. Claims 1-18 and 21 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-9 and 21) in the reply filed on 8/15/2022 is acknowledged. Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/15/2022.
Claim Objections
Claims 1 and 8 are objected to because of the following informalities:
Claim 1, line 4: replace “alloy” with “an alloy”.
Claim 8, line 4: replace “a least one of” with “at least one of”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the blade rub portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over JODET (US-2020/0376743), hereinafter JODET in view of NESTLE (US-2016/0024293), hereinafter NESTLE. Note that the italicized text below are the instant claims.
Regarding claim 1, JODET discloses A method comprising: depositing, by a filament delivery device, a filament on a substrate defining a major surface to form a layer {[abstract] note the casing is the substrate defining a major surface, [FIG. 6A] 100 is a layer}.
JODET, generally, discloses that the part or the filament can be made from metal or metal alloys. However, JODET is silent on the details of the metal or metal alloy filament that can be used in the filament delivery device. Therefore, one of ordinary skill in the art would have been highly motivated to look to prior art to determine the optimum composition for a metal or an alloy filament.
In the same field of endeavor that is related to mixture for use in a fused filament fabrication process, NESTLE discloses an unsintered layer, the filament including a powder and a binder, the powder including a metal or alloy; removing substantially all of the binder; and sintering the unsintered layer to form an abradable layer for the substrate defining the major surface {[abstract], [0040] note use of metal or metal alloy for the organic powder, [0266] note the removal of binder, [0284] note sintering that indicates that the filament upon disposition was unsintered and that the binder is essentially removed, [0043] note that similar metal and metal alloy are used (see specification [0018]) indicating that the layer is abradable}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the metal or metal alloy filament of NESTLE in the fused filament 3D printing method of JODET. As discussed above, JODET disclosed use of metal filament, however, is silent on the detailed composition of this filament that is appropriate for such 3D printing. Therefore, an artisan would have been highly motivated to look to prior art for this knowledge. Such prior art is NESTLE. 
Additionally, and as disclosed by NESTLE, the advantage of utilization of this filament in the 3D printing process is that the process can be simplified and performed safer and more cost effectively {[0010]}. Also, utilization of this filament prevents internal cracking and delamination {[0009]}.
Regarding the limitation of “abradable”, The Examiner notes that as the combination of JODET and NESTLE discloses similar filament 3D printing of substantially similar filament composition as compared to the instant invention, an abradable layer would have been obtained. Notably the Applicant’s specification does not specify any additional method step(s) that makes said layer abradable. If applying the same filament composition using the same 3D printing method does not inherently result in the same abradable layer, then a question of scope of enablement and/or omitting essential method limitation can be brought for instant claim 1.
Regarding claim 2, JODET discloses wherein the unsintered layer comprises a uniform unsintered layer {[FIG. 6A] note the uniformity of layer 100}.  
Regarding claim 3, JODET discloses wherein the unsintered layer comprises a non- uniform unsintered layer in which a first portion of the non-uniform unsintered layer has a different parameter than a second portion of the non-uniform unsintered layer {[0011] note deposition of a 2nd layer only on a sector of the 1st layer, indicating that two different areas are created that differ in height and surface area, [0019] note addition of material locally thus, creating a non-uniform area with different surface areas, [0061] note local addition of layers}.  
Regarding claim 4, JODET discloses wherein the unsintered layer comprises a continuous unsintered layer in which the continuous unsintered layer is a single unsintered layer {[FIG. 6A] 100 is a single layer, note that JODET as modified by NESTLE uses unsintered layer (see claim 1 above)}.  
Regarding claim 5, JODET discloses wherein the unsintered layer comprises a non-continuous unsintered layer in which the non-continuous unsintered layer includes two or more separate portions {[FIG. 6A] note that layer 100 individually comprises of non-continuous separate rods or blocks}.  
Regarding claim 6, JODET discloses wherein the two or more separate portions include separate filament blocks {[FIG. 6A] note the rods or blocks in 100}.
  Regarding claim 7, JODET discloses wherein the unsintered layer includes a first portion defined by a first plurality of filament blocks, a second portion defined by a second plurality of filament blocks, and a third portion defined by a third plurality of filament blocks {[0056] note the second layer on a first sector that corresponds to the first and second portion, note the subsequent step 1008 that results on creating the third portion, see claims 6 for blocks, [0057] note sectoral disposition, [0059] note deposition of 3rd layer or creation of the third portion}. 
 Regarding claim 8, JODET disclose wherein each filament block of the first plurality of filament blocks defines a first shape, each filament block of the second plurality of filament blocks defines a second shape, and each filament block of the third plurality of filament blocks defines a third shape, and wherein the third shape is different from a least one of the first shape or the second shape in at least one of a surface area, a perimeter length, or a contour shape {[0057] note the sectoral deposition indicating the difference in surface area, also note that different height results in different contour shape}. 
Regarding claim 21, JODET discloses further comprising: controlling, by a computing device, the filament delivery device to deposit the filament onto the major surface of the substrate {[FIG. 2] note computer 51, [0039] note the control software, [0042]}.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over JODET and NESTLE as applied to claims 1 and 7 above, and further in view of THAM (US-2017/0370241), hereinafter THAM.
Regarding claim 9, combination of JODET and NESTLE discloses all the limitations of claims 1 and 7. JODET also discloses that the layers on the internal casing are facing the movable rotor blade and are located in the immediate periphery of the movable blade. 
The combination of JODET and NESTLE, however, is silent on orienting the third filamentary blocks such that they are aligned with the blade tip during rotation of the blade in a circumferential direction.
In the same field of endeavor that is related to turbine shrouds with abradable layer, THAM discloses wherein respective filament blocks of the third plurality of filament blocks are oriented to substantially align with a blade tip of a blade configured to contact the blade rub portion upon rotation of the blade in a circumferential direction {[abstract], [0059] note the general alignment of ridge/groove with the blade tip, [0068] note the teaching on tip being parallel to rotor blade rotational axis}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incoprtated the teaching of THAM in the method of JODET and NESTLE and have printed the third portion with rods or blocks that are aligned with the tip of blade of JODET.
JODET discloses that the purpose of abradable layer is to make the casing compatible with deformation that the blade is undergoing {[0035]}. JODET, however, is silent on the details of the layer geometry that can accomplish this task. Therefore, one of ordinary skill in the art would have been highly motivated to look to prior art to determine the optimum geometry. This prior art is THAM.
Furthermore, and as disclosed by THAM, the advantage of this orientation is to reduce blade tip airflow leakage and increase in efficiency {[0012], [0013]}. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748